%

* 4091 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

for the
United States of America )
V. )
ABDIEL SOSA CaseNo. “}'1Q-mM9- 1494
POR: 149493 J
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of August 23, 2019 in the county of . Hidalgo _ _ in the
Southern District of Texas , the defendant(s) violated:
Code Section , Offense Description
18 U.S.C. § 1001 False Statements ,

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

s/Kyle O’Neal

Complainant's signature

 

Kyle O'Neal, Special Agent - FBI

_ Printed name and title

 

Sworn to before me and signed in my presence.

Date: 8/25/19 @ 12:56 pm_ Ob

a“. 's signature

 

City and state: McAllen, Texas Juan F. Alanis - United States Magistrate Judge

Printed name and title

 
.

Attachment “A”

Affidavit in Support of Complaint
|, Kyle O’Neal, being first duly sworn, state as follows:

Introduction

1. | am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have
been so employed since May of 2016. | am currently assigned to the San Antonio Division,
McAllen office where | conduct a variety of investigations pertaining to gangs and violent crime.
In the performance of my duties, | have investigated and assisted in the investigation of violent
criminal organizations to include street gangs and home invasion crews. | have received training
from the FBI pertaining to the investigation of such matters and have conferred with FBI
colleagues with extensive training and experience in the investigation of violent criminal
organizations.

2. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant and
does not set forth all of my knowledge about this matter. Your affiant knows that it is a
violation of Title 18 United States Code Section 1001 to knowingly and willfully make a false
statement or representation in any matter within the jurisdiction of the executive, legislative,
or judicial branch of the Government of the United States.

3. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of the offenses listed above have been

committed by Abdiel SOSA (hereinafter “SOSA”).

Facts Supporting Probable Cause
4. On August 22, 2019, SOSA was working for the Federal Bureau of Investigation
(FBI) as a confidential informant. SOSA stated to handling Agents that Abraham HURTADO
Trevino (hereinafter “HURTADO”) had provided photos and videos of a Light Anti-Tank Weapon
(LAW) which he offered to sell for $15,000. SOSA had previously purchased firearms from
HURTADO at the direction of the FBI.

5. On August 23, 2019, your affiant and other investigators met with SOSA at a
staging location and provided him with $15,000 in United States currency for the purpose of
purchasing the LAW from HURTADO during a controlled FBI operation. SOSA departed the
staging location under observation from surveillance units and drove to 5700 S 10" Street in
McAllen, Texas at the direction of HURTADO. SOSA departed that location and drove to the La
Plaza Mall located at 2200 S 10th St in McAllen, Texas. SOSA was observed meeting with
HURTADO in SOSA’s vehicle in the parking garage. Afterwards, HURTADO departed the location
and SOSA drove back to 5700 S 10° Street before driving north on S Old 10° Street and parking

on the side of the road.

6. SOSAcalled investigators during the operation and stated that he was told to wait
for HURTADO at his current location while he retrieved the weapons. Additionally, SOSA stated
that he had already provided HURTADO with the entire $15,000 and that HURTADO left to go
pick up the LAW. Eventually, SOSA told investigators that HURTADO was no longer responding to
phone calls. SOSA was instructed to drive to a location in order to meet with investigators. SOSA

stated that he gave HURTADO the entire $15,000 because he feared HURTADO.

7. SOSA was transported to the FBI McAllen office for additional interview and his
vehicle was transported separately. At the same time, Agents were able to locate HURTADO and

question him regarding his meeting with SOSA. ‘HURTADO stated that SOSA gave him

‘approximately $4,000 for pretending that he was going to sell a LAW and kept the rest for himself.

A consent search was conducted at HURTADO’s residence and a safe was found with a large

- amount of currency. HURTADO later confirmed to investigators that some of the money in the

safe was from SOSA. A search was conducted on SOSA’s vehicle and $8,800 was found hidden

under the carpet in front of the driver’s seat.

8. Agents placed SOSA under arrest and conducted a custodial interview of SOSA at
the FBI McAllen office. After being read his Miranda warnings, SOSA admitted that he lied to
investigators about having provided the $15,000 to HURTADO. SOSA stated that he told
fr

HURTADO that he would pay him to pretend that they were conducting a deal for the LAW. SOSA

stated that he needed to steal the money in order to pay off a debt that he owed.
Conclusion

9. — Asa result of the interview, investigators have probable cause to believe that
SOSA knowingly and willfully concealed specific facts regarding his cooperation with HURTADO
and the status of the money provided to SOSA for the purchase of the LAW. Additionally, SOSA
made materially false statements to investigators about those same circumstances in order to

conceal evidence of criminal acts committed by SOSA and his accomplices.

10. Based on the aforementioned factual information, your Affiant respectfully

submits that SOSA did commit a violation of Title 18, United States Code, Section 1001.

s/ Kyle O’Neal
Kyle O’Neal

Special Agent

Federal Bureau of Investigation

Sworn to and subscribed before me this 25th day of August, 2019. \

+

 

Juan F. Alanis

United States Magistrate Judge
